18 Ill. App. 2d 395 (1958)
152 N.E.2d 478
Louis L. Mason, and Francis R. Wiley, Plaintiffs-Appellants,
v.
National Bank of Decatur, as Conservator of Estate of Anna S. Pitz, an Incompetent, Defendant-Appellee.
Gen. No. 10,177.
Illinois Appellate Court  Third District.
September 2, 1958.
Released for publication September 18, 1958.
Louis L. Mason, pro se, and Francis R. Wiley, pro se.
Whitley & Whitley, for defendant-appellee.
(Abstract of Decision.)
Opinion by JUDGE REYNOLDS.
Affirmed.
Not to be published in full.